DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 was filed after the mailing date of the instant application on 01/11/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
This office action is in response to the amendment filed 12/07/2020, which amends claims 1 and 17, and cancels claims 6 and 9. Claims 1-5, 7-8, and 10-21 are pending in the application.
	
Response to Amendment
Applicant’s amendments to the claims, filed on 12/07/2020, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-20 as being unpatentable over Li et al. (US 2015/0194616 A1).
The amendments do not overcome the provisional non-statutory double patenting rejection.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 and 8 refer to a parent claim which has been cancelled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "claim 6". There is insufficient antecedent basis for this limitation in the claim. Furthermore, no preceding claim contains A31, A32, or R31-R34. 
These claims cannot be examined as they are drawn to a wholly different subject matter that was eliminated when claim 6 was cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-12, 14-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al. (US 2014/0371825 A1).
With respect to claim 1, Anemian teaches an organometallic compound represented by Formula (12) (paragraph 0044), which is pictured below.

    PNG
    media_image1.png
    217
    335
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0011, lines 1-3), z4 is zero (paragraph 0039, line 5), and W is a moiety represented by Formulae (2) and (2a) (paragraph 0012), which are pictured below.

    PNG
    media_image2.png
    400
    424
    media_image2.png
    Greyscale

In these formulae, all X characters are carbon atoms (paragraph 0013), U is NR1 (paragraph 0015), and the corresponding R1 is an aromatic ring system having 6 aromatic rings (paragraph 0017, lines 1-14), v is 1 (paragraph 0029) and V is oxygen (paragraph 0016), m is 1 1 is a hydrogen atom (paragraph 0017). Anemian teaches the moiety W may be connected at any open valence (paragraph 0056, lines 7-8).
This forms the compound below.

    PNG
    media_image3.png
    458
    299
    media_image3.png
    Greyscale

This compound reads on the instant claim when M11 is platinum, A11 and A14 are C6 carbocyclic (benzene) group, A12 and A13 are a C5 heterocyclic group, Y11 and Y14 are carbon atoms, Y12 and Y13 are nitrogen atoms, Z11 is a nitrogen atom, Ar1 is a group represented by formula 40A when X41-X48 are carbon atoms, L41 is a *-N(R43)-*’, X41 is a binding site to Formula 1, T11-T14 are each a single bond, L11 and L13 are a single bond, and a12 is zero so that A12 and A13
Anemian includes each element claimed, with the only difference between the claimed invention and Anemian being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound having good solubility in a multiplicity of common organic solvents and are therefore very highly suitable for processing from solution, excellent lifetime, excellent efficiency, low voltage requirements, and which have better film formation properties (paragraphs 104-108), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Anemian teaches the organometallic compound of claim 1, and M11 is platinum.
With respect to claim 3, Anemian teaches the organometallic compound of claim 1, and A11 to A14 are each independently selected from a benzene group and a pyridine group.
With respect to claim 4, Anemian teaches the organometallic compound of claim 1, and A11 and A14 are each independently represented by formula 2-1, when X21-X23 are all carbon and form benzene, and A12 and A13 are each independently represented by formula 2-9 and X24 is nitrogen and X25 and X26 are carbon and form pyridine.
With respect to claim 5, Anemian teaches the organometallic compound of claim 1, and Y11 and Y14 are each carbon, and Y12 and Y13 are each nitrogen.
With respect to claim 10, Anemian teaches the organometallic compound of claim 1, and Ar1 is a group represented by Formula 40-9 when R43 is a C6
With respect to claim 11, Anemian teaches the organometallic compound of claim 1 and T11 to T14 are each a single bond.
With respect to claim 12, Anemian teaches the organometallic compound of claim 1, and L11 and L13 are a single bond and a12 is 0 so that L12 is not present.
With respect to claims 14 and 15, Anemian teaches the organometallic compound of claim 1, and a12 is zero, and a11 and a13 are each 1.
With respect to claim 16, Anemian teaches the organometallic compound of claim 1, and R11-R14 are hydrogen atoms, and L11 and L13 are single bonds so that R15 and R16 are not present.
With respect to claims 18-20, Anemian teaches the organometallic compound of claim 1, and Anemian teaches an organic light emitting device (OLED) (paragraph 0079, lines 10-12) comprising a first electrode (cathode), a second electrode (anode), an organic layer between the first and second electrode, and the organic layer comprises the organometallic compound (paragraph 0079, lines 3-6), more specifically, the emission layer (paragraph 0081), and the emission layer further comprises a host such as a phosphine oxide host (paragraph 0082, lines 1-3 and paragraph 0083, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Anemian in combination with a phosphine oxide host compound in the emitting layer of an OLED comprising an anode, cathode, and organic layer, as Anemian teaches this is a known device structure, host material, and application of organometallic compounds which was known in the art prior to the effective filing date of the claimed invention.
With respect to claim 21, Anemian teaches an organometallic compound represented by Formula (12) (paragraph 0044), which is pictured below.

    PNG
    media_image1.png
    217
    335
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0011, lines 1-3), z4 is zero (paragraph 0039, line 5), and W is a moiety represented by Formulae (2) and (2a) (paragraph 0012), which are pictured below.

    PNG
    media_image2.png
    400
    424
    media_image2.png
    Greyscale

In these formulae, all X characters are carbon atoms (paragraph 0013), U is NR1 (paragraph 0015), and the corresponding R1 is an aromatic ring system having 6 aromatic rings (paragraph 0017, lines 1-14), v is 1 (paragraph 0029) and V is oxygen (paragraph 0016), m is 1 1 is a hydrogen atom (paragraph 0017). Anemian teaches the moiety W may be connected at any open valence (paragraph 0056, lines 7-8).
This forms the compound below.

    PNG
    media_image3.png
    458
    299
    media_image3.png
    Greyscale

This compound reads on the instant claim when M11 is platinum, A11 and A14 are C6 carbocyclic (benzene) group, A12 and A13 are a C5 heterocyclic group, Y11 and Y14 are carbon atoms, Y12 and Y13 are nitrogen atoms, Z11 is a nitrogen atom, Ar1 is a substituted O-containing C12 heterocyclic group, T11-T14 are each a single bond, L11 and L13 are a single bond, and a12 is zero so that A12 and A13 are not bonded.
Anemian includes each element claimed, with the only difference between the claimed invention and Anemian being a lack of the aforementioned combination being explicitly stated.  See Section 2143 of the MPEP, rationales (A) and (E).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al. (US 2014/0371825 A1) as applied to claims 1-5, 10-12, 14-16, and 18-21 above, and further in view of Tsai et al. (US 2013/0168656 A1).
With respect to claim 13, Anemian teaches the organometallic compound of claim 1, as discussed above. However, Anemian does not teach that L11 is *-N(R15)-*’, and R15 and R11 are linked to form an unsubstituted C1-C60 heterocyclic group.
Tsai teaches phosphorescent platinum complexes containing tetradentate ligands with three 6-membered metallocycle units with desirable electronic properties when incorporated into OLED devices (abstract).
Tsai teaches that platinum complexes of FIG 1 (below), which have three 6-membered metallocycle units, demonstrate unexpectedly small HOMO-LUMO energy gaps and high triplet states (paragraph 0051)

    PNG
    media_image4.png
    323
    490
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a platinum complex with three 6-membered metallocycle units as the ring system in the compound of Anemian in order to form a compound with small HOMO-LUMO energy gaps and high triplet energy states, as taught by Tsai.
This would form the compound below.

    PNG
    media_image5.png
    490
    423
    media_image5.png
    Greyscale

This compound meets the requirements of instant claim 13 when L11 is *-N(R15)-*’, and R15 and R11 are linked to form a substituted or unsubstituted C1-C60 heterocyclic group.
With respect to claim 17, Anemian teaches an organometallic compound represented by Formula (12) (paragraph 0044), which is pictured below.

    PNG
    media_image1.png
    217
    335
    media_image1.png
    Greyscale

In this formula, M is platinum (paragraph 0011, lines 1-3), z4 is zero (paragraph 0039, line 5), and W is a moiety represented by Formulae (2) and (2a) (paragraph 0012), which are pictured below.

    PNG
    media_image2.png
    400
    424
    media_image2.png
    Greyscale

In these formulae, all X characters are carbon atoms (paragraph 0013), U is NR1 (paragraph 0015), and the corresponding R1 is an aromatic ring system having 6 aromatic rings (paragraph 0017, lines 1-14), v is 1 (paragraph 0029) and V is oxygen (paragraph 0016), m is 1 (paragraph 0024) and M’ is a phenyl group (paragraph 0021), k is zero and K is not present (paragraph 0023), n is zero and N’ is not present (paragraph 0025), r is zero  and rings A’ and B’ are not present (paragraph 0026), s is 0 and F’ is not present (paragraph 0027), t is 1 (paragraph 0028) and the corresponding R1 is a hydrogen atom (paragraph 0017). Anemian teaches the moiety W may be connected at any open valence (paragraph 0056, lines 7-8).
This forms the compound below.

    PNG
    media_image3.png
    458
    299
    media_image3.png
    Greyscale

Anemian includes each element claimed, with the only difference between the claimed invention and Anemian being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known  See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound does not read on any of the compounds of the instant claim.
Tsai teaches phosphorescent platinum complexes containing tetradentate ligands with three 6-membered metallocycle units with desirable electronic properties when incorporated into OLED devices (abstract).
Tsai teaches that platinum complexes of FIG 1 (below), which have three 6-membered metallocycle units, demonstrate unexpectedly small HOMO-LUMO energy gaps and high triplet states (paragraph 0051)

    PNG
    media_image4.png
    323
    490
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a platinum complex with three 6-membered 
This would form the compound below.

    PNG
    media_image5.png
    490
    423
    media_image5.png
    Greyscale

This compound is identical to Compound 9 of the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11-16, and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, and 18-20 of copending Application No. 15/868,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
While application’853 cites a boron bridge, the instant application names boron as one species, and so ‘853 reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786